Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered. Claims 1, 2, 14-22 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non‐Final Office Action mailed September 07, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190367044A1 to Nakagawara et al. (hereinafter, Nakagawara). 
Regarding claim 1, Nakagawara discloses: a vehicle control device, comprising a processor configured to estimate a coefficient of friction on a road surface to be traveled by a vehicle {abstract: a vehicle control system includes: a μ estimation unit estimating a frictional coefficient μ of a road surface}; 
determine whether to continue automated driving on a condition that the vehicle is performing the automated driving {abstract: when the driving mode forcibly shifts from the automated driving control to the manual driving control (determine whether to continue automated driving is implied)};  
impose a restriction on driving force of the vehicle in manual, on a condition that a determination is made that the automated driving is noncontinuable {paragraph [0007]: the 
the driving force including a first driving force for at least one first wheel and a second driving force for at least one second wheel, the at least one first wheel being configured for steering the vehicle {paragraph [0014]: As illustrated in FIG. 1, the vehicle control system 1 includes: an ECU 10; an external sensing device 20; an HMI (Human Machine Interface) 30; a navigation device 40; a vehicle sensor 50; an EPS (Electric Power Steering) 61; a VSA (Vehicle Stability Assist) 62; an AWD (All-Wheel-Drive) 63; an ESB (Electric Servo Brake) 64; a driving force output device 71; a brake device 72; and a steering device 73. / paragraph [0031]: the VSA controls a fluid pressure unit configured to supply brake fluid pressure to a brake cylinder of each of front and rear, left and right wheels, and thereby controls the braking force of each wheel individually and improves travel stability},
wherein imposing a restriction on the driving force comprises: determining a first friction circle and a second friction circle based on the estimated coefficient of friction {paragraph [0054]: The maximum frictional force calculation unit 16 is configured to calculate the maximum frictional force between the wheels of the own vehicle and the road surface based on the frictional coefficient μ estimated by the μ estimation unit 14 described above. Specifically, the maximum frictional force calculation unit determines a friction circle based on the frictional coefficient μ estimated by the p estimation unit 14 by referring to the relationship between the frictional coefficient μ and the size of friction circle which is stored in advance. Thereby, the maximum frictional force that prevents excessive slip of wheels is calculated}.
the second friction circle having a larger radius than the first friction circle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the friction circles of Nakagawara, the sizes of which are stored in advance as disclosed in paragraph [0054] of Nakagawara, so that the second friction circle [of a non-steered wheel] has a larger radius than the first friction circle [of a steered wheel] in order to provide more frictional force to a non-steered wheel.
Nakagawara further discloses: determining an upper limit of the first driving force so that the upper limit of the first driving force falls in the first friction circle; and determining an upper limit of the second driving force so that the upper limit of the second driving force falls in the second friction circle {paragraph [0054]: Thereby, the maximum [upper limit] frictional force that prevents excessive slip of wheels is calculated}. 
  Regarding claim 2, which depends from claim 1, the limitations are: the processor estimates the coefficient of friction defined by an upper limit and a lower limit, and imposes the restriction on the driving force on a basis of a first restrictive value derived from the lower limit of the coefficient of friction. Nakagawara further teaches friction coefficient estimate, and driving force restriction {abstract, paragraph [0007]}. Upper limit and lower limit of the estimate are implied. Nakagawara does not teach imposing the restriction based on the lower limit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Nakagawara so that the driving force is restricted based on the lower limit of the friction coefficient estimate and to 
Regarding claim 14, which depends from claim 1, Nakagawara further discloses: the processor makes switching to the manual driving on the condition that the determination is made that the automated driving is noncontinuable {abstract: when the driving mode forcibly shifts from the automated driving control to the manual driving control (determination that the automated driving is noncontinuable is implied)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the forcible shifting feature of Nakagawara with the described invention of Nakagawara in order to perform the switching. 
Regarding claim 15, Nakagawara teaches: a vehicle control method, comprising: estimating a coefficient of friction on a road surface to be traveled by a vehicle on a basis of data detected by a sensor; determining whether to continue automated driving on a condition that the vehicle is performing the automated driving; imposing a restriction on driving force of the vehicle in manual driving, on a condition that a determination is made that the automated driving is noncontinuable {fig. 1, abstract, paragraphs [0007], [0014]: as illustrated in FIG. 1, the vehicle control system 1 includes: an ECU 10; an external sensing device 20},
the driving force including a first driving force for at least one first wheel and a second driving force for at least one second wheel, the at least one first wheel being configured for steering the vehicle, wherein imposing a restriction on the driving force comprises: determining a first friction circle and a second friction circle based on the estimated coefficient of friction, the second friction circle having a larger radius than the first friction circle; determining an upper limit of the first driving force so that the upper limit of the first driving force falls in the first friction circle; and determining an upper limit of the second driving force so that the upper limit of the second driving force falls in the second friction circle {paragraphs [0014], [0054]}.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the friction circles of Nakagawara, the sizes of which are stored in advance as disclosed in paragraph [0054] of Nakagawara, so that the second friction circle [of a non-steered wheel] has a larger radius than the first friction circle [of a steered wheel] in order to provide more frictional force to a non-steered wheel.
Similar logic applies to claim 16. 
Regarding claim 17, which depends from claim 1, Nakagawara further teaches: wherein the processor determines a radius of the second friction circle by multiplying a radius of the first friction circle by a predetermined value {paragraph [0054]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the friction circles of Nakagawara to be calculated by multiplying a predetermined value using the relation between the first and second friction circles defined in claim 1. 
Regarding claim 18, which depends from claim 17, Nakagawara further teaches : wherein the processor fixes distribution of the driving force for the first wheel and the driving force for the second wheel to a predetermined value during the imposing the restriction on the driving force {paragraphs [0007], [0054]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving force distribution controller of Nakagawara to impose the driving force restriction based on the relation between the first and second friction circles defined in claim 1.
Regarding claim 19, which depends from claim 1, Nakagawara further teaches: wherein the processor determines a radius of the second friction circle based on distribution of the driving force for the first wheel and the driving force for the second wheel {paragraphs [0007], [0054]}.  It is noted that the size (radius) of the friction circle is determined according to the maximum frictional force, which is directly related to the distribution of the driving force that does not cause wheel slip. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum frictional force calculation unit of Nakagawara to adjust the second friction circle based on the relation between the first and second friction circles defined in claim 1.
Regarding claim 20, which depends from 19, Nakagawara further teaches: wherein the processor fixes distribution of the driving force for the first wheel and the driving force for the second wheel to a predetermined value during the imposing the restriction on the driving force {paragraphs [0007], [0054]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving force distribution controller of Nakagawara .
Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawara in view of US 20180244278 A1 to Shami et al. (hereinafter, Shami).
 Regarding claim 21, which depends from claim 1, Nakagawara does not explicitly teach: further comprising a non-contact sensor that detects environmental data frontward of the vehicle, wherein the processor estimates the coefficient of friction based on the environmental data frontward of the vehicle.  Shami remedies this and teaches in paragraph [0047]: messages on a communication bus of the autonomous vehicle 10 as indicated by the sensor data 314 are used to adjust the surface friction coefficient. For example, an Outside Ambient Temperature (OAT) sensor output may be utilized to discount or eliminate the possibility of certain surface coefficient values such as ice or snow in temperatures above freezing. In some embodiments, road surface temperatures and sun load may be measured or estimated for use in coefficient adjustment module 214. For example, infrared sensors [non-contact sensor] of sensor system 28 may quantify the road surface temperature, which the coefficient adjustment module 214 may then use to calculate the second value [estimates the coefficient of friction]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor and the coefficient adjustment module of Shami with the described invention of Nakagawara in order to calculate coefficient of friction of road using non-contact sensor data.
wherein the non-contact sensor includes a camera and a near-infrared sensor, and wherein the processor: acquires a color of the road surface frontward of the vehicle and a road surface roughness frontward of the vehicle from an image obtained by the camera, acquires an amount of moisture on the road surface from a detected value of the near-infrared sensor, and estimates the coefficient of friction based on the color of the road surface, the road surface roughness and the amount of moisture on the road surface {Shami, paragraphs [0047], [0048]: the outside ambient temperature, and a visual spectrum camera output at least partially indicate the type of the road surface. In some embodiments, the coefficient adjustment module 214 may use an output from a humidity sensor to determine how damp the road surface may be in combination with the outside ambient temperature. For example, in damp and cold conditions, the coefficient adjustment module 214 may reduce the friction coefficient as part of calculating the second value when the humidity sensor and OAT sensor indicate it is cold and damp}.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors including the infrared sensor and camera and the coefficient adjustment module of Shami to acquire color, roughness, moisture of the road surface  and to estimate the coefficient of friction, and to incorporate the modifications with the described invention of Nakagawara in order to calculate coefficient of friction of road using the color, roughness and moisture data.
Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive. In response to Applicant's arguments that the amended independent claims are not obvious over the cited prior art, 103 rejections are written for the amended claim set.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661